DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Roush et al (U.S. 2,642,968).
In re Claim 1, 8,  and  21, Roush teaches a building surface panel comprising: an elongate panel body including a length, a width, a front face, a rear face, a first edge, a second edge, a first end, and a second end, the panel body including a forward planar section and a rearward planar section, wherein the rearward planar section extends from the forward planar section to the second edge; a lock disposed at the second edge of the panel body; a catch disposed at the first edge of the panel body, the catch being configured to receive a corresponding lock of a neighboring building surface panel, wherein the catch includes a plurality of recesses, wherein each recess is configured to/ is capable of  holding the corresponding lock in a respective position such that the catch is configured to secure the lock in any of a plurality of selectable positions.  These recesses coud be considered grooves that extend along the length of the body.  (Annotated Figures)

    PNG
    media_image1.png
    873
    800
    media_image1.png
    Greyscale

In re Claims 2 and 5, Roush teaches that the catch includes a channel that extends along the length of the panel body.  There are two recesses. (Annotated Figures)
In re Claims 9, Roush teaches a bulbous tip extending from the second edge of the panel body.  Bulbous can refer to a round bulge. (Annotated Figures)
In re Claims 11, Roush teaches an exposed portion of the rearward planar section is adjustable based on a position of the lock in a corresponding catch of a neighboring building surface panel.  (Annotated Figures)
In re Claims 13-15, Roush teaches a support structure; and a first building surface panel according attached to the support structure and a second building surface panel attached to the support structure, each of the first building surface panel and the second building surface panel being a building surface panel according to claim 1, wherein a lock of the first building surface panel is received in a catch of the second building surface panel. A lock of the first building surface panel is received in a catch of the second building surface panel.  The building surface cladding system forms an exterior wall surface.   The lock of the first building surface panel is held in a first recess of the catch of the second building surface panel. (Annotated Figures)
In re Claims 16 and 18, Roush teaches that the rearward planar section of the first building surface panel is positioned behind the forward planar section of the second building surface panel.  Part or all of the forward planar section maybe and obscured from view depending on how the catch is positioned in the lock.  Figure 1 and the annotated Figures show that the top of the rearward planar section is exposed when the rearward planar section of the first panel is positioned adjacent/close to the forward planar section of the second panel.  (Annotated Figures)
In re Claims 17, Roush teaches that the lock of the first building surface panel is held in a second recess of the catch of the second building surface panel.  (Annotated Figures)

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Bandera (U.S. 8,890,251).
In re Claim 8, Bandera teaches an elongate panel body (10’’,10’’’) including a length, a width, a front face, a rear face, a first edge, a second edge, a first end, and a second end; a lock disposed at the second edge of the panel body; a catch disposed at the first edge of the panel body, the catch being configured to receive a corresponding lock of a neighboring building surface panel having a similar construction, wherein the catch includes a plurality of recesses, wherein each recess is configured to hold the corresponding lock in a respective position such that the catch is configured to secure the lock in any of a plurality of selectable positions.  Each of the recesses is formed as a groove that extends along the length of the panel body.  (Annotated Figures )

    PNG
    media_image2.png
    300
    843
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    377
    760
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 7, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roush et al (U.S. 2,642,968).
In re Claims 3 and 6, Roush has been previously discussed but does not teach a channel depth or recess spacing in a range from 1 inch to 5 inches.  It would have been obvious to one having ordinary skill in the art made to have a channel depth or recess spacing in a range from 1 inch to 5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Such a depth 
In re Claims 7, Roush has been previously discussed but does not teach an intermediate recess between the first and second recesses.  However, It would have been obvious to one having ordinary skill in the art to have an intermediates, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  An intermediate channel would allow greater flexibility in orienting the degree of angle of the siding being attached to the side of the building.

Response to Arguments

Applicant's arguments filed 10/27/2021 have been fully considered.  The applicant argues that the previous Bandera reference did not teach grooves that extend along the length of the panel.  The annotated cross sections show recesses/grooves that extend into the page.  This dimension would be along the length of the panel body. While the applicant argues that this is only a 2 dimension rendering, there is no evidence in the reference that this is not a typical cross section for the entire length into the page.  The presence of a single cross sectional view, one that show unobstructed open spaces as well as the lack of other cross sections that do not show those recesses support these recesses extending the length of the panel.  Furthermore, the language does not even require the groove to extend along the entirety of the length of the panel body.  The recesses shown in Figure 4 of Bandera have a dimension that extends for 
Applicant's arguments filed on 10/27/2021 with respect to the other claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Roush reference.

Allowable Subject Matter

Claims 4, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach or adequately suggest a building surface panel with the limitations of claims 4, 10, 19, or 20 in combination with the characteristics specified in the independent claim.  Of particular note are the requirement that recesses disposed at different depth the channel.  The claimed configuration of the panel in the independent claim also makes the presence of a fastening strip along the first edge nonobvious. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633